Citation Nr: 0030693	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  96-45 571	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine


THE ISSUE

Entitlement to service connection for a left wrist disorder 
and a left elbow disorder, as secondary to a service-
connected left foot condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from June 1956 to 
June 1958.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 rating decision 
by the RO which denied service connection for a left wrist 
disorder and a left elbow disorder, claimed as secondary to a 
service-connected left foot disorder.  In February 2000, the 
Board remanded the case to the RO for further development.


FINDINGS OF FACT

1.  Many years after service, the veteran developed left 
wrist and left elbow disorders, including arthritis; these 
left wrist and left elbow disorders already existed at the 
time of a claimed fall from a service-connected left foot 
condition; and even if the left wrist and left elbow were 
injured in such fall, such acute injuries fully resolved and 
resulted in no additional chronic left wrist and left elbow 
disability. 

2.  A left wrist disorder and left elbow disorder were not 
caused by, or permanently worsened by, a service-connected 
left foot condition.


CONCLUSION OF LAW

The veteran's left wrist and left elbow disorders are not 
proximately due to or the result of his service-connected 
left foot disorder.  38 C.F.R. § 3.310 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from June 1956 to 
June 1958.  His service medical records show he was treated 
for left foot complaints.

The RO, in November 1960, granted service connection for a 
left foot disorder, deformity of the left foot with 
disarticulation left 2nd toe at metatarsal joint and pes 
cavus.

In June 1995, the veteran underwent an amputation of the left 
3rd toe due to hammertoe deformity and arthritis of that toe.  
On September 8, 1995, he underwent removal of the stump of 
the 3rd digit of the left foot.  A number of follow-up 
treatment records, after both operations, only mention the 
left foot condition.  At a follow-up appointment on September 
15, 1995, one week after the last operation, the veteran 
reported falling on September 13, 1995.  He stated that when 
he fell he hurt his right knee.  Examination revealed an 
abrasion of the right knee.  The examiner stated the knee 
abrasion looked good and was clean.  There was no report of 
the veteran sustaining an injury to the left elbow or left 
wrist.  A later report in September 1995 revealed the 
abrasion of the knee was healing.

In November 1995, the veteran was referred to the podiatry 
clinic.  During such visit, the examiner requested that the 
veteran be scheduled for X-ray studies of the left wrist and 
elbow.  He noted that the veteran reported falling on 
September 22, 1995.

December 1995 X-ray studies of the left wrist and left elbow 
were obtained.  Studies of the left wrist revealed a small 
radiopaque foreign body about 1 mm in maximum dimension 
projected over the radial styloid process.  There appeared to 
be calcification in the wrist meniscus, which the radiologist 
stated may be associated with calcium pyrophosphate 
deposition disease.  Vascular calcification was noted in the 
distal forearm.  There was no evidence of fracture or 
dislocation detected.  Studies of the left elbow revealed a 
prominent olecranon spur.  A small ossicle process also 
appeared to be present adjacent to the articular margin of 
the olecranon process.  The radiologist stated that this 
could possibly be loosed body in the joint.  There was no 
evidence of joint effusion identified or recent fracture 
seen.

In December 1995, the RO recharacterized the veteran's 
service-connected left foot disorder as left foot deformity 
with disarticulation of the left second toe and third toe 
with pes planus.

In February 1996, the veteran received treatment for left 
elbow and right hand complaints, and he reported he had a 
left elbow contusion in September 1995.

In March 1996, the VA podiatry clinic referred the veteran to 
the VA orthopedic clinic due to provisional diagnoses of 
exostosis of the left elbow and right 2nd metacarpophalangeal 
joint (MCP) degenerative joint disease.  During the 
orthopedic evaluation, the veteran reported he fell last July 
while using crutches.  Physical examination revealed his left 
elbow had 5 to 135 degrees of motion.

The veteran's representative, in April 1996, filed a claim of 
service connection for left elbow and left wrist disorders, 
as secondary to the service-connected left foot disorder.  It 
was claimed the use of crutches for the left foot condition 
caused the veteran to fall in September 1995 and injure his 
left elbow and left wrist.

Due to the veteran having multiple joint symptoms of the 
feet, hands, and left elbow, and active synovitis of the 
right second MCP joint, he underwent orthopedic consultation 
in May 1996.  During such consultation, he reported having 
surgery of the left foot in June 1995 and in September 1995.  
He stated that following his surgery in September 1995, he 
was on crutches and fell on two separate occasions.  He 
stated that during one fall he injured his right hand and 
that on another fall he injured the left elbow.  He stated 
that since the fall he had pain in the left elbow.  Physical 
examination of the elbows showed flexion contracture to minus 
20 degrees.  There were no nodules.  The right hand had 
flexion deformity of the MCPs.  Both shoulders had limitation 
of motion.  X-rays of the hands shows no fracture, 
dislocation, or erosion, but there was some narrowing of the 
distal interphalangeal joints on the right side.  X-ray 
studies of the left wrist were negative.  X-ray studies of 
the left elbow showed some spur formation and some narrowing 
of the joint space.  

A November 1995 report notes the veteran reported falling 
after his last visit at the clinic (in September 1995) and 
sustaining a contusion of the left elbow.  He complained of 
pain and numbness upon flexion of the elbow.  The veteran 
reported he came in 2 weeks prior but was told he needed an 
appointment.  Physical examination raised the question as to 
whether there was a fracture of the left wrist.

In June 1996, his left elbow was evaluated.  X-ray studies of 
the left elbow demonstrated a very small bone formation at 
the end of the olecranon process.  The examiner stated that 
signs of bone fragment of the elbow were not really seen.  
The assessment was history of contusion of the left elbow 
with radiological evidence of small osteophyte material 
adjacent to the olecranon process.  He stated that he doubted 
that the veteran had a loose body in the joint.

On July 1996 VA examination, the veteran reported injuring 
himself when he fell while using crutches.  He claimed that 
the crutch hit the left wrist and the left elbow, and he also 
claimed injury to the right middle finger.  Examination of 
the veteran's left elbow revealed that it was slightly tender 
with mild erythema over the olecranon process.  He had no 
swelling.  He had a full range of motion of the elbow, but it 
was painful upon straightening completely.  Examination of 
the left wrist reveals no deformity, but he had pain with 
movement.  The impression was osteoarthritis of the hands, 
left wrist, and left elbow.  The examiner stated that 
although there was no doubt that the veteran may have 
contused these areas when he fell, his major symptomatology 
was from the arthritis and not the fall.

In August 1996, the RO denied the claims of service 
connection for a left elbow and a left wrist disorder.  The 
RO also recharacterized the veteran's service connected left 
foot disorder as a left foot deformity with disarticulation 
and amputation, left second toe and third toe, with pes 
planus.

The veteran submitted a statement in September 1996 in which 
he claimed that he had a left elbow and left wrist disorder 
due to falling while on crutches.  He asserted that the use 
of crutches and subsequent fall were the result of his 
service-connected left foot disorder.  He stated that there 
was no record of his injury because the VA would not see him 
at the time and told him he needed an appointment. 

In a September 1996 statement, the veteran's son-in-law 
reported he escorted the veteran to his VA examination.  He 
said that the doctor did not adequately address the question 
regarding the connection between injuries sustained as a 
result of a fall and his service-connected left foot 
disorder.  He reported the veteran went to the VA medical 
center (VAMC) after falling and was told to soak his 
injuries.  The son-in-law stated that the veteran's injury 
was the result of his service-connected left foot disorder.

The veteran and a friend testified in January 1997 at an RO 
hearing.  The veteran testified he had a left wrist and left 
elbow condition due to the service-connected left foot 
disorder.  He stated he fell following a surgical procedure 
of the left foot and injured his left wrist and left elbow.  
He stated he reported to the VA clinic for treatment but was 
told he could not be seen for two weeks.  The veteran's 
friend testified that prior to the September 1995 fall he had 
no knowledge of the veteran complaining of left elbow or left 
wrist pain.

In January 1997 statements, the veteran's daughter and his 
wife said that he had a left elbow and left wrist disorder 
due to a fall which was the result of his service-connected 
left foot disorder.  The veteran also submitted a statement 
in January 1997 outlining the history of his left foot 
disorder, his fall in 1995, and the injury to the left wrist 
and left elbow.  The veteran stated he felt that his left 
elbow and left wrist disorders were directly related to his 
left foot surgery.

In June 1997, the veteran stated that injuries sustained to 
the right hand, right knuckles, left wrist, and left elbow 
were secondary to the service-connected left foot disorder.

July 1997 X-ray studies of the left elbow and forearm 
revealed no evidence of fracture of the shaft of the left 
radius or ulna.  Examination of the left elbow revealed an 
osteophyte seen arising from the olecranon of the ulna with 
probable fracture of this osteophyte.  Clinical correlation 
was suggested.  There was no evidence of dislocation, joint 
effusion or significant soft tissue edema.  The radiologist 
stated that the fracture of the osteophyte may be old and 
clinical correlation was needed.  

The veteran, in November 1997, once again outlined the 
injuries he said he sustained as a result of his service-
connected left foot disorder.

In December 1997 and in April 1998, the veteran received 
treatment for left shoulder and elbow complaints.

In October 1998 statements, the veteran, his wife, and his 
daughter related he had injuries as a result of a fall caused 
by his service-connected foot disorder.

An October 1998 letter by Jean Pierre Michaud, M.D. and 
addressed to the veteran is of record.  The letter was 
written for the purpose of the veteran's claim for disability 
compensation.  In this letter, Dr. Michaud stated that the 
veteran had an injury after sustaining a fall, and that such 
was related to his lower extremity foot and ankle problem.  
He noted that the veteran had multiple joint arthritis, but 
stated that the fall and the resulting increased strain on 
the joints made the arthritis worse with increased pain, 
swelling, and dysfunction.  He stated that such symptoms were 
related to the initial condition causing the onset of 
symptoms.  He said that the condition of the veteran's upper 
extremity, elbow, wrist, and fingers, was degenerative in 
nature but was aggravated by the fall and use of crutches.

During a July 1999 VA examination, the veteran stated he 
injured his left elbow following a fall due to his service-
connected left foot disorder.  Physical examination of the 
left elbow revealed a full range of motion.  The left wrist 
had 20 degrees of flexion and 30 degrees of extension.  The 
right wrist had 20 degrees of flexion and 25 degrees of 
extension.  X-ray studies revealed osteoarthritic changes 
affecting the wrists with these changes no worse in the 
joints that were claimed to have been contused.  The 
impressions were mild to moderate degenerative diffuse 
arthritis of both hands and wrists, with chronic MP joint 
synovitis; status post contusion of MP joints two and three 
of both hands without evidence of bony changes; status post 
contusion of the left elbow without evidence of 
intraarticular abnormalities or changes other than diffuse 
wear; and epicondylitis of the left medial elbow, not related 
to the accident of 1995.  The examiner stated that the 
veteran may have had a transient aggravation of his chronic 
synovitis and extensor hood thickening of the 2nd and 3rd MP 
joints in both hands due to the fall of May or March 1995, 
but his underlying diffuse arthritis had not been affected.

July 1999 X-ray studies of the right and left wrist revealed 
mild degenerative involvement.  The left wrist also involved 
a small metallic density foreign body.  X-ray studies also 
showed the veteran had arthritis of the hands.

An April 2000 VA examination report shows that the examiner 
reviewed the claims file.  He noted medical history from the 
veteran's service and post-service medical records.  It was 
noted the veteran claimed that due to falls in 1995, claimed 
to be due to the left foot condition, he developed arthritis 
in the left elbow and left wrist.  Physical examination 
revealed no visual abnormalities involving the elbows, 
bilaterally.  The MP joints of both hands were uniformly 
enlarged, suggesting the presence of mild diffuse arthritis.  
Range of motion of the left elbow showed 5 degrees to 130 
degrees of motion.  Range of motion of the left wrist was 
mildly diminished with 30 degrees of flexion, as well as 30 
degrees of extension with loss of motion due to pain and 
stiffness.  The epicondylar areas were negative.  X-ray 
studies of the left elbow revealed mild marginal osteophytic 
changes especially adjacent to the olecranon process with old 
osteophytic fragmentation.  No intra-articular loose body was 
present.  There was no evidence of an old fracture.  The 
elbow had marked wear changes without evidence of intra-
articular traumatic pathology.  X-ray studies of the left 
wrist revealed mild diffuse degenerative change.  The 
impressions were diffuse, mild degenerative arthritis of both 
hands, wrists and left elbow; status post contusion of the 
left elbow and left forearm without evidence of bony changes; 
and epicondylitis of the left medial elbow, not related to 
the accident of 1995.  The examiner stated that there was 
some indication of osteoarthritis of the hands, left wrists, 
and left elbow.  He stated that the veteran probably suffered 
a contusion of the left elbow and left forearm when he fell 
in 1995.  He reported that the veteran's major symptomatology 
was from the arthritis and not the fall.  

II.  Analysis

Initially, it is noted that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(2000), including new 38 U.S.C.A. § 5103A.  

The veteran claims secondary service connection for left 
elbow and left wrist disorders.  He contends that his left 
elbow and left wrist disorders were caused by injury in a 
fall, and the fall was due to using crutches because of 
surgery for his service-connected left foot disorder.

Secondary service connection may be granted for a disability 
that is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability, in which case the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet.App. 439 (1995).   

The first question is whether the veteran actually sustained 
an injury to his left elbow and left wrist as a result of the 
service-connected left foot disorder.  The Board notes that 
the veteran underwent surgery for the service-connected left 
foot condition in June and September 1995.  He has alleged 
that use of crutches related to that surgery caused him to 
fall and injure his left elbow and left wrist.  He has given 
various dates for such a fall, but primarily has said that 
the fall which injured his left elbow and left wrist occurred 
in September 1995.  There are no medical records showing 
treatment for a left elbow or left wrist disorder in 
September 1995.  In fact, the veteran has stated that he did 
not receive treatment for his left elbow and left wrist 
immediately following the injury.  A November 1995 medical 
report notes the veteran reported falling in September 1995, 
but this was well after the alleged falling incident.  There 
is no contemporaneous evidence that a fall from any cause, 
let alone due to the service-connected left foot condition, 
resulted in injury to the left elbow and left wrist in or 
about September 1995.  

However, even assuming that the veteran injured his left 
elbow and left wrist in a fall in 1995, because of his 
service-connected left foot condition, such does not 
necessarily lead to secondary service connection for left 
elbow and left wrist disabilities.  Every little bump and 
bruise in life does not lead to chronic disability; many 
injuries fully resolve without lasting effects.  The evidence 
on file shows the veteran currently has 
osteoarthritis/degenerative arthritis of the left elbow and 
left wrist and that he had this condition prior to the 
claimed 1995 fall.  The question arises as to whether the 
reported 1995 falling injury caused additional chronic 
disability of the left elbow and left wrist.  There are 
several opinions of record pertaining to this question.  

In July 1996, a VA examiner stated the veteran had 
osteoarthritis of the hands, left wrist, and left elbow.  The 
examiner stated that although there was no doubt the veteran 
may have contused these areas when he fell, his major 
symptomatology was from the arthritis and not the fall.

In an October 1998 letter, Jean Pierre Michaud, M.D. stated 
the veteran had multiple joint arthritis.  He stated the fall 
and the resulting increased strain on the joints made the 
arthritis worse with increased pain, swelling, and 
dysfunction.  He opined that the veteran's condition to the 
upper extremity (elbow, wrist, and fingers) was degenerative 
in nature but was aggravated by the fall and use of crutches.

A VA examiner, in July 1999, stated the veteran may have had 
a transient aggravation of his chronic synovitis and extensor 
hood thickening of the second and third MP joint in both 
hands due to the reported fall, but his underlying diffuse 
osteoarthritis had not been affected.

In April 2000, a VA examiner stated the veteran had 
osteoarthritis of the hands, wrists, and left elbow.  He 
stated that the veteran probably suffered a contusion of the 
left elbow and left forearm when he fell in 1995.  He 
reported that the veteran's major symptomatology was from the 
arthritis and not the fall.

The three VA medical opinions essentially indicate that the 
veteran's left elbow and left wrist disorders, including 
arthritis, were not, either in whole or in part, caused by a 
reported injury in a 1995 fall, and that the effects of the 
falling injury fully resolved.  The Board finds the VA 
medical opinons are more probative than the one private 
medical opinion, especially since the VA opinions were based 
on a review of the claims file and examination findings.  In 
addition, the Board notes that that the medical evidence of 
record supports the conclusions reported by the VA 
physicians.  A review of the medical examination findings 
shows that the veteran has arthritis of both wrists, not just 
the left wrist.  Examination findings for both wrists are 
essentially the same.  In July 1999, a VA examiner noted that 
X-ray studies of the left wrist were no worse than studies of 
the right wrist.  With respect to the left elbow, physical 
objective examination findings have been minimal.  In July 
1999, the veteran was diagnosed as status post contusion of 
the left elbow without evidence of intraarticular 
abnormalities or changes other than diffuse wear.  At that 
time, he was also noted to have epicondylitis of the left 
elbow, which was not related to the accident of 1995.  In 
April 2000, X-ray studies of the left elbow revealed evidence 
of marked wear changes without evidence of intraarticular 
traumatic pathology.  

The Board finds it noteworthy that the October 1998 private 
medical statement contains no rationale or support for the 
opinion that the veteran's arthritis of the upper extremity 
was aggravated by the reported falling injury.  The private 
doctor did not point to any measurable degree of additional 
left elbow and left wrist disability which could be traced to 
injury from a fall.  It also appears the private doctor did 
not review all historical records, and that his medical 
opinion was largely based on the veteran's unsubstantiated 
history.  Given such factors, the private medical opinion 
lacks probative value.  

The weight of the credible evidence establishes that the 
veteran developed left wrist and left elbow disorders, 
including arthritis, many years after service, and such 
disorders already existed at the time of a claimed fall from 
a service-connected left foot condition.  Even if the left 
wrist and left elbow were injured in such fall, such acute 
injuries fully resolved and resulted in no additional chronic 
left wrist and left elbow disability.  Left wrist and left 
elbow disabilities were not caused by, or permanently 
worsened by, a service-connected left foot condition.  Thus 
the requirements for secondary service connection for left 
wrist and left elbow disorders are not met.

The Board finds that the preponderance of the evidence is 
against the claim for secondary service connection for left 
wrist and left elbow disorders.  Therefore the benefit-of-the 
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Secondary service connection for a left wrist disorder and a 
left elbow disorder is denied.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 12 -


- 10 -


